—In a matrimonial action in which the parties were divorced by a judgment dated January 20, 1999, the plaintiff former husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Gartenstein, J.H.O.), dated April 12, 2000, as denied that branch of his motion which was for a downward modification of his child support obligation.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly denied that branch of the plaintiff’s motion which was for a downward modification of his child support obligation, as he failed to meet his burden of establishing a substantial change in circumstances (see, Matter of Prisco v Buxbaum, 275 AD2d 461; Matter of Roth v Bowman, 237 AD2d 447; Klapper v Klapper, 204 AD2d 518, 519). *447S. Miller, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.